UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6200


ERVIN L. STREATER,

                Plaintiff - Appellant,

          v.

PAT S. ROBINSON; J. R. ROWELL; EDDIE CATHEY; SCOTT STERMEN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00600-RJC)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Ervin L. Streater, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ervin L. Streater seeks to appeal both the district

court’s dismissal of his 42 U.S.C. § 1983 (2006) complaint and

the district court’s subsequent denial of his two motions to

amend his complaint.

            We dismiss for lack of jurisdiction Streater’s appeal

of the dismissal of his action because the notice of appeal was

not timely filed as to the district court’s dismissal order.

Parties in civil cases such as this one are accorded thirty days

after the entry of the district court’s final judgment or order

to   note   an   appeal,   Fed.   R.   App.   P.   4(a)(1)(A),   unless   the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).    “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”             Bowles v. Russell, 551

U.S. 205, 214 (2007).

            The district court’s order dismissing Streater’s suit

was entered on the docket on December 20, 2011.              The notice of

appeal was filed, at earliest, on January 27, 2012. *            Neither of

Streater’s mid-January motions to amend his complaint can be

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
construed as a motion tolling the applicable thirty-day period

under Fed. R. App. P. 4(a)(4).                 We therefore lack jurisdiction

to    consider    Streater’s     claims        with    respect     to    the    district

court’s dismissal order.

            As    for    Streater’s    appeal          of    the   district      court’s

denial of his two motions to amend his complaint, we conclude

that the district court did not abuse its discretion in denying

the   motions,      as   amendment    of   the        complaint     would      have   been

futile.     See Laber v. Harvey, 438 F.3d 404, 426-28 (4th Cir.

2006) (en banc).

            Accordingly, we dismiss Streater’s appeal as to the

district court’s dismissal order and affirm the district court’s

judgment     with    respect     to   Streater’s            motions     to    amend   his

complaint.       We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented         in   the    materials

before    the    court    and   argument       would     not   aid      the   decisional

process.


                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART




                                           3